Title: James Madison to Thomas S. Grimke, 15 August 1827
From: Madison, James
To: Grimké, Thomas S.


                        
                            
                                
                            
                            
                                
                                    
                                
                                Augst. 15. 1827
                            
                        
                        J. Madison has duly recd the copy of Mr. Grimke’s address before the Literary & Philosophical
                            Society of S. Carolina politely forwarded to him. Altho he is not prepared to accede to some of the opinions contained in
                            it, he tenders his thanks to the Author, for the pleasure afforded by the learned & interesting views which
                            characterize the discourse.
                        
                            
                                
                            
                        
                    